Citation Nr: 1829204	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-27 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to July 18, 2014. 

4.  Entitlement to an increased rating in excess of 70 percent for PTSD, from July 18, 2014.  

5.  Entitlement to an increased rating in excess of 10 percent for a back disability, prior to August 17, 2016.

6.  Entitlement to an increased rating in excess of 40 percent for a back disability, from August 17, 2016.

7.  Entitlement to an increased rating in excess of 10 percent for a left knee disability. 
8.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to July 18, 2014.  


REPRESENTATION

Appellant represented by:	  Nicole Knoll


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran had active service from February 1989 to February 1993. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from February 2012, September 2013, and September 2016, by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a currently diagnosed right knee disability.

2.  Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record shows that the Veteran has continuously had symptoms of tinnitus since service.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's PTSD has been consistent throughout the entire claims period, and productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, manifested by reported; anxiety; depressed mood; severe irritability and anger, to include violent outburst, and suicidal ideations.

4.  Prior to August 17, 2016, the evidence of record show that the Veteran's low back disability was characterized by flexion to 70 degrees and combined range of motion of 170 degrees, with no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes.

5.  As of August 17, 2016, the preponderance of evidence fails to show any evidence of ankylosis of the entire thoracolumbar spine.  

6.  A left knee disability with limitation of motion is manifested by pain, range of motion limited to, at worst, flexion of 105 degrees and extension of 0 degrees, and X-ray evidence of arthritis, with no additional limitation due to flare-up, and no ankylosis or instability.

7.  The Veteran submitted his initial claim for a TDIU in September 12, 2012, and has been unemployed since then, and cannot obtain substantially gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met. 
38 U.S.C.A. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish service connection for tinnitus have been met. 38 U.S.C. §§1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2017).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased rating of 70 percent, but not higher, for PTSD, prior to July 18, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411.

4.  The criteria for a rating in excess of 70 percent for PTSD, from July 18, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 (2017).

5.  The criteria for entitlement for a rating in excess of 10 percent for a back disability, prior to August 17, 2016, have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine.

6.  The criteria for a rating in excess of 40 percent for a back disability, from August 17, 2016, have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine.

7.  The criteria for an increased rating in excess of 10 percent for a left knee disability manifested by limitation of motion, have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §4.71a, DC 5260 (2017).

8.  The criteria for a TDIU from September 12, 2012, have been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473(2006). Specifically, the Veteran was notified in a letter dated in January 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2016 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Right Knee Disability

The Veteran claims that he has a right knee disability that is the result of, or as secondary, to his service-connected left knee disability.  The Board finds that a review of the competent medical evidence of record shows that the Veteran does not currently have a diagnosed right knee disability.  Therefore, the claim for service connection must be denied. 

Generally, to prevail on a claim of service connection, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The threshold question that must be addressed is whether the Veteran has a current disability of the right knee.  In the absence of proof of a present disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

At a December 2011 VA examination, the examiner noted a review of the Veteran's medical history and claims file, and an in-person examination of the Veteran.  The examiner ultimately found no evidence of a current disability of the right knee.  On X-ray examination, the Veteran's right knee returned negative, revealing an essentially normal right knee.  The examiner found no effect to the use and function of the Veteran's right knee.  As there was no pathology found, the examiner indicated there was no diagnosis.

Likewise, later in a September 2013 VA examination, the VA examiner again found no disability in the Veteran's right knee.  X-ray diagnostics again returned normal for the right knee, with no pathology found, and no diagnosis of a condition.  

A review of the competent VA and private medical records demonstrates no further treatments, complaints, or diagnosis of any right knee disability after service.  The Veteran's Social Security Administration (SSA) disability decision noted no additional evidence of an ongoing and/or diagnosable disability of the right knee. 

The Board acknowledges that the Veteran has continuously and consistently asserted that he suffers from a right knee disability, to include pain.  However, the Board finds that the Veteran is not competent to provide medical evidence to either diagnose a current disability or relate it to service.  The Board notes that competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2017); Bruce v. West, 11 Vet. App. 405 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); Harvey v. Brown, 6 Vet. App. 390 (1994).  Competent medical evidence means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2017).
The Veteran and representative do not possess the specialized education, training, or knowledge to make a sufficient and competent medical diagnosis of his right ankle.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran has complaints of pain in his right knee, there is no clinical evidence of a disability, to include on review of the findings of the VA examinations, which included Magnetic Resonance Imaging (MRI).  As observed in the December 2011 VA examination, there was no effect to the use and function.  In the absence of competent evidence, such as a medical diagnosis of a disability or showing of functional defect demonstrating disability, the threshold requirements for substantiating a claim for service connection are not met, and the claim must be denied.

Accordingly, although the Veteran has complaints of pain in his right knee, there is no clinical evidence of any right knee disability or any effect to use and function representing a disability.  Therefore, as the preponderance of the evidence is against the finding of a current right knee disability, the claim for service connection for a right knee disability must be denied.  38 U.S.C.A. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus 

The Veteran contends that tinnitus is the result of noise exposure during active service.  Specifically, he claims that he was exposed to firearms noise from rifle and gun firing, and that he began experiencing ringing in the ears during active service, which has continued to the present.  A review of the competent evidence of record shows the Veteran has credibly reported symptoms of tinnitus continuously since service.  Therefore, the Board finds that tinnitus can be service-connected based on continuity of symptomatology, and the claim for service connection for tinnitus must be granted.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§1110 (2012).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Tinnitus, as an organic disease of the nervous system, is among the chronic diseases listed at 38 C.F.R. §3.309 (a), the Board finds that continuity of symptomatology may establish relationship to service.  38 C.F.R. §3.303(b) (2017).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. §3.102 (2017).
Here, the Board finds that the Veteran, as a lay person, is both credible and competent to speak to the medical condition of tinnitus, and the fact that it has been continuous since active service.  Specifically, the Board finds that, tinnitus, which manifests as ringing in the ears, is not the type of medical condition in which requires specialize medical knowledge or training to assess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A lay person, such as the Veteran, may competently speak to the fact that he perceives ringing in his ears.  Similarly, the Veteran may also competently speak to the fact of when that condition started and if it has continued to the present.  The Veteran has consistently asserted that he began experience ringing in the ears during service as a result of loud conditions while working in a warehouse environment and training with firearms during active service.  

The Board also notes that noise exposure is conceded.  To this end, the Veteran's military personnel records shows that the Veteran military occupation was a rifleman, with multiple shooting and marksmanship awards/ribbons, indicating in-service exposure to noise and acoustic trauma.    

As such, the Board finds that the Veteran's lay statements regarding the continuity of tinnitus symptoms to be credible.  The Board notes that the Veteran has consistently noted that the ringing in the ears began during service and that those symptoms have continued to the present.  He has provided testimony during hearings before the Board, during medical examinations, and in written statements to that affect.  The Board finds the Veteran credible with regard to the assertions of continuity of tinnitus symptomatology since service. 

Therefore, based on the evidence and arguments presented, the Board finds that the Veteran's tinnitus was present during service and has a continuity of symptomatology since service.  As the Board finds that the Veteran's lay statements have competently and credibly established continuity of symptomatology, and resolving reasonable doubt in favor of the Veteran, the claim for service connection must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §5107 (2012); 38 C.F.R. §§3.102, 3.303(b) (2017).



Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

PTSD

Diagnostic Code 9411 is used to rate PTSD and applies the General Rating Formula for Mental Disorders.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2017).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2017).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2017).  The regulation has been changed to incorporate the current DSM, the DSM-5.  However, that change does not apply to this claim, which was pending at the time of the change.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.

In evaluating the evidence, the Board also considers the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning. A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, DC 9411.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment).

The Veteran seeks entitlement to a higher rating than the 50 percent rating currently assigned for PTSD prior to July 18, 2014, and higher than 70 percent as of July 18, 2014.  The Board finds that an assessment of the relevant medical evidence, lay statements form the Veteran and his friends and family, and VA psychiatric examinations of record, shows that the Veteran's PTSD condition, for the entire claims period, has been consistent in both the frequency and severity of symptoms.  Therefore, the Board finds that for the entire appeal period the Veteran's psychiatric symptoms have combines to be productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, which, like the later period of this claim, warrants a higher 70 percent rating, but not higher.  Therefore, the claim for an increased rating for the period prior to July 18, 2014, must be granted. 

The Board finds that, an exhaustive review of the voluminous amounts of medical records for PTSD shows that the Veteran's PTSD symptoms were at a consistent level since service connection was established in 2010.  Throughout the entire claims period, with the exception of the convalescence period for in-patient rehabilitation in 2011, the Veteran's PTSD generally manifested symptoms of depressed mood, sleep disturbance, anxiety, irritability, and angry outbursts, with suicidal ideations.  The Veteran tended to isolate himself, although some measured social contact noted on examinations, to include maintaining female relationships to include a fiancé and wife.  Psychiatric examiners, both VA psychologists and social workers, on various occasions have expressly noted that remissions of symptoms were of little effect throughout the period without continued medication. 

The Board highlights the following medical evidence of record; the Veteran was provided a VA psychiatric examination to assess the nature and severity of his PTSD in Mach 2011.  During this VA psychiatric assessment, the Veteran reported improved daily living, with increased energy and motivation levels, and noting that some days he feels 'quite good'.  However, while the Veteran noted interests in various hobbies such as playing guitar, mountain biking, hiking, and fishing, upon examination, the Veteran noted that he no longer participated in any such activities.     

The VA examiner noted that the Veteran was cooperative and polite, appropriately dressed, with good eye contact, and normal speech.  Affect was depressed with mild anxiety and some sense of helplessness.  There was no evidence of disruption of thought processes, psychotic symptoms, delusions, or hallucinations, and the Veteran denied any suicidal or homicidal ideations.  However, the Veteran did suffer from occasional nightmares.  Social functioning was impaired by anxiety and a general tendency to isolate himself to avoid crowded places or groups of people.  Overall, the Veteran was noted to socialize very little with friends or other people.  The examiner also noted hypervigilance, with severe irritability and anger issues, to include noting some history of violence such as being in bar fights.  The examiner noted that the Veteran was easily startled and angered.  The examiner ultimately provided an Axis I diagnosis of PTSD, along with bipolar affective disorder, and a GAF score of 58 was assigned, noting explicitly of severe anger issues, avoidance, and startled response. 

In an August 2013 VA psychiatric examination, the Veteran was again diagnosed with PTSD, mood disorder, and maladaptive personality.  As part of the report, the examiner initially noted that while some symptoms may be able to isolated to a particular psychiatric condition, there were considerable overlap in such symptoms between such diagnosed conditions.  In relevant part, the VA examination report noted much of the same consistent symptoms and manifestations of the Veteran's psychiatric conditions as prior examinations and VA medical/treatment records.  Specifically, the examiner noted the Veteran's irritability and anger, to include how such has led to 'stress' in his marriage with his wife of one year.  The examiner noted that the Veteran's anger gets so bad sometimes that his wife has to send him out of the house during "anger days".  In the same vein, an analysis of the Veteran's occupational function noted that the Veteran has been fired from his previous employments due to his inability to adapt to stressful situations and irritability.  

Further analysis, the examiner noted the Veteran suffered from depressed moods, anxiety, chronic sleep impairment, flattened affect, disturbed motivation, difficulty maintaining effective relationships and adapting to stress, and suicidal ideations. Overall, the examiner ultimately found that the Veteran's condition caused the Veteran social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgments, thanking and/or mood.  The examiner explicitly noted that effects of functional impairment could not be differentiated between the Veteran's various psychiatric conditions. 
  
The Board finds that an exhaustive review of the other evidence of record, during the relevant period prior to July 18, 2014, remain consistent with those symptoms and manifestations identified by the VA examinations.  In this regard, mental health evaluations during the period note much of the same symptoms, to include consistent GAF scores of 55, noting a moderate level of functional impairment, while also noting the Veteran's anger and irritability issues, and suicidal ideations.  As an example, in a December 2011 VA psychiatric evaluation, the Veteran was again found to be suffering from ongoing issues with suicidal ideation, irritability, anger, and avoidance.  The examiner noted that while the Veteran exemplified basic hygiene and grooming, with normal speech, appropriate eye contract, and was properly oriented, his condition led to significant distress in most areas such as impairment in social and occupational functions.  

The Board finds that a review of the additional lay evidence of record also demonstrates that the Veteran's PTSD has manifested the same way throughout the entire claims period.  To this end, the Board notes that the Veteran's current effective date of his 70 percent rating, July 18, 2014, was established as the date of a police report noting domestic violence by the Veteran to his wife on that date.  The Board notes, however, such incident and police report was also noted of record in December 2012, where reports of domestic violence, to include choking and grabbing, sufficient to create bruises, was reported in a police report of that date.  This incident is further corroborated by the Veteran's wife, in an August 2014 statement letter from the Veteran's wife, noting that even in the early days of their relationship in 2012 (two years prior to the date of the letter) the Veteran's angry outburst against her sometime manifested with not only verbal abuse but also physical abuse to include choking and grabbing. 

As noted prior, a 70 percent rating under the appropriate Diagnostic Code requires symptoms productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2017).  The Board finds that such has not been shown by this relevant period.  

The Veteran's condition, for the entire claims period, has been manifested by social isolation, severe irritability, suicidal ideation, and anger outbursts, which has demonstrated to turn physically violent.  The Veteran has demonstrated that, with the exception of his wife, he could not maintain any personal or occupational relationships, with further social isolation.  To this end, the Veteran has also shown impaired impulse control, to include severe irritability that leads to verbal, or physical abuse.  As such, the Board finds that an assessment of the relevant evidence of record, to include both medical records and police reports, shows that the severity of Veteran's PTSD for the entire claims period, has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, consistent with the latter staged period of this claim, and warranting a higher 70 percent rating, but not higher.  

The Board notes that while the Veteran has only been assigned GAF scores of 55, which denotes moderate symptoms, those scores are only one aspect of what the Board considers when rating the severity of a psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Considering the totality of the Veteran's symptomatology of PTSD, and the GAF scores, the Veteran's disability has shown to manifest to the severity required for the next higher rating of 70 percent.  As such the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating, and the claim, for the period prior to July 2014, must be granted. 

The Board, however, finds that the Veteran's PTSD does not meet the criteria for a higher, 100 percent rating, for any part of the claims period, to include the latter.  To this end, the Board notes that a 100 percent rating is only warranted for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2017).  

Here, there has been no evidence presented that, essentially shows that the Veteran PTSD renders him totally impaired, to include not being able to take care of himself, or maintain his physical hygiene.  To this end, the evidence is quite to the contrary; the Veteran has never been noted to be grossly inappropriate during any treatment, evaluation, or examinations sessions of record.  In fact, in all VA examinations or VA medical/treatment records, the Veteran was been explicitly noted to be well oriented, appropriately dressed, polite, and coherent, with clear speech, good eye contact, unimpaired throughout process and judgment.  Likewise, at no point during the entire claims period has there been evidence of persistent delusions or hallucinations, with no evidence of memory loss.  

In the Veteran's most recent VA psychiatric examination in August 2016, the examiner explicitly noted that the Veteran's PTSD only manifested to a degree to cause occupational and social impairment with reduced reliability and productivity.  To this end, the examiner found that the Veteran suffered from depressed mood, anxiety, suspiciousness, sleep impairment, some judgment impairment, and suicidal ideation.  The report, however, noted none of the symptoms or manifestations required by the criteria for a 100 percent rating.  

The Board notes that psychiatric professionals have evaluated the totally of the Veteran's PTSD for the appeal period.   An evaluation of such examinations, and a review of the remaining VA medical/treatment records, and lay statements, demonstrates symptoms such as irritability, anxiety, depressed mood, sleep disturbance, isolative behavior, irritability, and angry outbursts.  Further, GAF scores during the entire period has generally been around 55, or a moderate level of impairment.  No medical or lay evidence, to include VA examinations noted any issues with personal hygiene, speech, orientation, thought process, or, a total occupational or social impairment.  Therefore, the Board finds that a 100 percent rating was not warranted. 

Consequently, as the preponderance of the evidence is against the claim for a higher 100 percent rating for PTSD, for the entire appeal period, the claim for increased rating must be denied for the period from July 18, 2014.  38 U.S.C.A. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran's current 10 percent rating is based on Diagnostic Code 5242, for degrative changes to the lumbar spine, which follows the criteria of the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that a rating in excess of 10 percent for the service-connected back disability, prior to August 17, 2016, is not warranted.  The Board finds that the preponderance of the evidence of record, medical or otherwise, is against a finding that the Veteran's back disability warranted more than a 10 percent rating prior to August 17, 2016.  A VA examination from September 2013 found that the Veteran's range of motion was limited to 70 degrees of flexion and a combined range of motion of 170 degrees.  The Veteran was diagnosed with lumbar spine facet arthropathy, with degenerative joint disease.  During the examination, the VA examiner found no evidence of deformity, tenderness, or spasms, with no apparent congenital scoliosis, lordosis, kyphosis, or flattening, and concluded no objective funding of radiculopathy.  In addition to the range of motion testing, the examiner noted no additional limitation of motion after repetitive testing; however, no additional functional impairment during flare-ups were assessed or noted in the examination report. 

The Board finds that the medical findings of the September 2013 VA examination directly address the criteria under which the disability is rated.  Since that examination, there has been no medical evidence that has shown a worsening condition commensurate of a disability rating in excess of 10 percent prior to August 17, 2016.  The Board notes that the Veteran's claims file contains extensive contemporaneous VA medical records for the back disability.  However, neither VA records nor any private medical evidence note any quantitative increase in severity of the back disability with regards to the objective criteria set out in the rating schedule.  Furthermore, those records do not show additional diagnoses of any conditions or symptoms in which would warrant a rating higher than 10 percent.  Specifically, the evidence does not show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or any limitation of range of motion that would warrant a higher rating.

The Board notes that while VA medical records note that the Veteran suffers from back pain, which limits his mobility and activities, those records do not provide the degree or severity of the limitation such that any higher rating could be assigned. Therefore, the Board finds that the most persuasive evidence is the findings measured at the VA examination.  As an example, the Board notes VA medical/ treatment record from the relevant time period details the Veteran's consistent complaint of back pain and limitation of activities such as anything that require lifting, bending over, walking/standing/sitting for an extended periods of time. However, while those records note pain and limitation of motion, no further analysis or testing was performed to identify the degree in which the range of motion was affected, or the degree of functional impairment the Veteran had as a result of pain.  Therefore, those records are insufficient in supporting a rating in excess of 10 percent prior to August 17, 2016.  Consequently, with no competent evidence of a worsening condition prior to August 17, 2016, the Board finds that the claim for a rating in excess of 10 percent for a back disability prior to August 17, 2016, must be denied. The Board finds that the preponderance of the evidence is against the claim for increase.

The Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds that the claims file does not contain sufficient evidence to support any additional increase in disability rating based on any functional loss due to flare-ups of pain.  While the Veteran has reported experiencing pain and flare-ups, medical records and examinations show that pain did not result in functional loss. Specifically, during the September 2013 VA examination, the Veteran noted that he suffered five flare-ups in the last six months, with each flare-up lasting from hours to two-days.  However, the examiner specifically noted that upon repetitive testing, no additional limitation of motion was noted.  Therefore, the Board finds that no increase in the Veteran's current back rating is warranted due to any additional factors causing limitation of function.

Finally, The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning the symptomology of his back disability, with specific regard to pain and limitation of function.  The Board finds that the Veteran is a lay person and is competent to report symptoms he observes, such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment his back disability, is of a medically complex nature. The diagnosis and analysis requires expert medical training and the use of diagnostics which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent provide an opinion as to whether his back disability warrants a rating in excess of 10 percent.  The Board finds that objective evidence provided by the VA examiner of record to be more persuasive than the Veteran's contention that a higher rating is warranted.

Accordingly, the Board finds that the criteria for an increased rating in excess of 10 percent for a back disability have not been met prior to August 17, 2016.  The Board finds that the preponderance of the evidence is against the claim for higher rating and the claim must be denied.  38 U.S.C.A § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From August 17, 2016

On August 17, 2016, the Veteran was provided a VA examination of his back disability.  The VA examiner provided a physical examination of the Veteran and diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The examiner noted the forward flexion of the Veteran's thoracolumbar spine to be limited to 25 degrees and a combined range of motion of 135 degrees.  The Veteran reported no flare-ups and no pain on weight bearing.  The examiner found no objective evidence of localized tenderness and pain on palpation.  On repetitive motion testing, no additional functional loss or limitation of motion was noted.  No other diagnosed conditions were noted by the examiner to explicitly include no indication of ankylosis. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A review of all the relevant medical evidence to include the August 2016 VA examination reveals no evidence of ankylosis, or complaints of such limitation of motion as to be akin to unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, as no evidence of ankylosis has been found during the relevant claims period, a 50 percent rating is warranted.  38 C.F.R. § 4.71 (a) (2017). 

Finally, the Board notes that the Veteran has submitted several lay statements, and statements from his spouse, regarding his disability.  While the Veteran and spouse, as lay persons, are competent to offer evidence to the symptoms or manifestations of a disease or disability, their belief as to its severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence in light of the objective medical reports provided by the VA examiner of record.  Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  A condition as medically complex as ankylosis, not only require appropriate medical education, training, and experience, to diagnose, but also requires advance medical diagnostic tools and equipment.  To this extent, the existence of ankylosis of the spine is outside the competency of lay observation.  

Because there is no evidence of spinal ankylosis, the Board finds that a rating higher than 40 percent is not warranted for the Veteran's service-connected back disability.  The Board is not implying that the Veteran does not have limited motion (in fact, it is clear that the Veteran has considerably less than normal range of motion, which is included in the currently assigned rating), just that his spine is not fixated in such a way as to constitute ankylosis.  There is also no suggestion of physician-ordered incapacitating episodes having a total duration of at least 6 weeks during a 12-month period to warrant assigning a rating higher than 40 percent alternatively under DC 5243 for IVDS.  

Accordingly, the Board finds that a rating of 40 percent is not warranted for a back disability as of August 17, 2016, as the preponderance of the evidence is against the finding of ankylosis of the spine.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102 (2017).




Left Knee Disability

The Veteran has asserted that the severity of the left knee disability is more severe than that represented by the assigned ratings.  The Board finds that a review of the evidence of record, to include several VA examinations and VA medical records shows that the severity of the left knee disability does not warrant a higher rating than 10 percent under either applicable diagnostic codes, or under any other applicable codes for the knee, and that no additional separate rating is warranted.  Therefore, the Board finds that the claim for increased rating must be denied. 

The Veteran is currently rated 10 percent under two separate Diagnostic Codes for a left knee disability, under Diagnostic Code 5260-5010 for his left knee degenerative joint disease for range of motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, DC 5003, Note (1)(2017).

Diagnostic Code 5260 pertains to limitation of flexion of the knee.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees. A 20 percent rating is warranted for flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for flexion limited to 15 degrees. 38 C.F.R. §4.71a, DC 5260 (2017).  Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. §4.71, Plate II (2017). 

Under Diagnostic Code 5261, limitation of knee extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation to 15 degrees warrants a 20 percent rating. Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of motion to 30 degrees warrants a 40 percent rating.  Limitation of motion to 45 degrees warrants a 50 percent rating. 38 C.F.R. §4.71a, DC 5261 (2017).

Separate ratings may be assigned for limitation of flexion and for limitation of extension.  Separate ratings may also be assigned for limitation of motion, to include under Diagnostic Code 5003 or 5010, for instability of the knee under Diagnostic Code 5257, and for meniscal pathology under Diagnostic Code 5258 or 5259.  However, separate ratings must be based on a showing that the evidence warrants independent compensable ratings.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Knee instability is rated under Diagnostic Code 5257.  A 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71 (2017).  The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. §4.6 (2017).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 U.S.C. §7104 (a) (2012); 38 C.F.R. §§4.2, 4.6 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§4.10, 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. §4.14 (2017).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has attended VA examinations to assess the severity of the service-connected left knee disability in December 2011, September 2013, and August 2016.   After a review of the VA examinations, the Board finds marked similarities in the assessments of the severity of the left knee disability.  Specifically, while being diagnosed with both left knee degenerative joint disease (DJD) and residuals of anterior cruciate ligament (ACL) reconstruction of the left knee, the Veteran's limitation of motion has been only slightly affected.  A thorough review of all three examinations shows that the Veteran's left knee has been, at worst, limited to 105 degrees of flexion and normal extension, as noted by his most recent August 2016 VA examination report.  Further testing during examinations found no additional limitation of motion after repetitive testing with no evidence of further functional limitations caused by pain, weakness, fatigability, or incoordination. 

None of the examiners while testing for instability found evidence of even slight instability in the left knee.  Tests for anterior, posterior, medial, and lateral instability were explicitly noted in all three examinations to have found no evidence of instability, with no identified history of recurrent subluxation, lateral instability, or effusion.  Further testing found no additional present conditions such as shin splint, meniscal condition, or ankylosis.  The examiners concluded that functional impact to the Veteran's daily or occupational activities included being unable to bend, stoop, crawl, or knee, to include an inability to stand or walk for long periods of time.  

To this end, the Board finds that a review of the Veteran's lay statements has, in essence, demonstrated similar/corroborating evidence with regards to the severity of his left knee condition.  The Veteran's complaints and assertions have generally noted some limitation of motion, however, usually refers to constant pain and swelling in his left knee.  During his December 2011 VA examination, the Veteran was noted to report not being able to do activities such as sports or running, and that his knees prevented him from standing/walking for more than eight hours.  In an August 2016 examination, the VA examiner noted the Veteran asserting swelling, limited range of motion, difficulty navigating stairs, and pain. 

Further, the Board finds that a thorough review of the VA medical evidence of record corroborates those assessments of the severity of the right knee disability, with no objective indications of a more severe condition than that represented by the VA examinations.  Therefore, the Board finds those examinations offer a comprehensive and contemporaneous disability picture of the true severity of the right knee disability. 

Applying these findings to the Veteran's claim for a higher rating, the Board notes that Veteran is currently rated 10 percent for limitation of motion of the left knee.  A 20 percent rating is not warranted unless the Veteran's range of motion is limited to 30 degrees of flexion, or 15 degrees of extension.  38 C.F.R. §4.71a, DC 5260, 5261 (2017).  A simple review of the competent medical evidence of record shows that the Veteran's range of motion does not achieve those degrees of limitation, even considering any additional loss of function due to pain or other factors.  The Veteran's range of motion was measured to be in excess of 100 degrees for flexion during all three examinations, measuring at worst 105 degrees during the August 2016 VA examination.  Even considering medical records for the Veteran's left knee does not show any objective testing of range of motion that demonstrated limitation of flexion close to the requisite 30 degrees required for the next higher disability rating. 

Likewise, the Veteran's extension has remains with normal limits at 0 degrees during the entire claims period.  All three VA examinations found no change in the limitation of extension, and medical records do not offer any objective testing demonstrating a limitation up to the requisite 15 degrees for the next higher rating under Diagnostic Code 5261.  Furthermore, the evidence does not show limitation of extension to 10 degrees that would warrant any separate compensable rating.

The Board has considered the Veteran's lay statements and complaints of record. With regard to the lay statements, the Board notes that while the Veteran is competent to speak to the lay observable symptoms such as pain, he is not competent to speak to the specific objective criteria of exact measurements for range of motion as it pertains to the applicable Diagnostic Code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Evaluations of the Veteran's left knee disability have been provided by medical professionals of record and their results were considered in this decision.  The Board assigns more probative weight to those examination results because of the experience and training of the examiners and the objective testing conducted in providing the opinions.

Other diagnostic codes relating to the knee, such as Diagnostic Codes 5256 (ankylosis), 5257 (instability), 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum), are not shown on examination or any medical evidence of record, and the Board finds that application of those Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a (2017).  While the Veteran had a meniscal tear, the evidence does not show that it is symptomatic beyond those symptoms reported and rated for limitation of motion.

Consequently, the Board finds that a higher or separate rating for limitation of motion is not warranted for flexion or extension.  The objective medical evidence with regard to the specific measure of the range of motion of the left knee does not show that the disability achieves the necessary level of severity needed to assign the next higher rating, or any separation rating, under the limitation of motion criteria. Therefore, as the preponderance of the evidence is against the assignment of any higher rating, the claim for a higher rating for a left knee disability for limitation of motion must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

TDIU

The Veteran also contends that he has been unemployable since he lost his last job working at Home Depot in 2012, as due to his service-connected disabilities. Specifically, the Veteran notes that the combination of his psychiatric and physical disabilities prevents him obtaining or sustaining substantially gainful employment.  To this end, the Veteran, and the evidence reveals that even his last job at Home Depot lasted less than a month, due to his psychiatric disability.  He has been unemployed since that time.  The Veteran was awarded TDIU effective from July 18, 2014, the date the Veteran's PTSD was increased to a 70 percent rating.  He contends that his unemployability extends far prior to that time, and that at minimum, TDIU should be award to the date of his initial claim for unemployability in September 12, 2012.  The Board finds that the evidence of record reveals that the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As a preliminary matter, the Board finds that the for the relevant period prior to July 18, 2014, the Veteran's combined service-connected disabilities are sufficient for application of a TDIU on a schedular basis.  Specifically, as granted herein, the Veteran's 70 percent rating for his PTSD, has been granted back to encompass the entire claims period, to include the entire claims period for a TDIU.  As such, with a single 70 percent rating, the Veteran's claim is eligible for the schedular criteria.  38 C.F.R. § 4.16 (a).  

The Board notes that for the relevant time period, Veteran is service-connected for four disabilities, to include a back disability, a left knee disability, a right ankle disability, and PTSD.  The Veteran has claimed that, even though he worked a short time at Home Depot as a salesperson, he could no longer work due to his service-connected conditions, specifically his PTSD, since his work with stone masonry in 2011.  To this end, the Veteran's friends and family had, submitted letters noting that the Veteran's irritability/anger issues and disabilities prevent him from maintaining any job.  Specifically, a letter from the Veteran's former employer and friend, J. K., noted that he the Veteran had to leave his company in 2010 because of his growing isolation and short temper when working with other employees.  The employer expressed concern over the Veteran's anger and substance abuse issues, with increased isolation from other people.  Similarly, the Veteran and his current wife, have all submitted evidence asserting that he could not maintain his position at Home Depot due to his inability to work with other people and deal with clients.  His irritability and anger caused him to leave that position after only a month of employment.  Such examples codifies the Veteran's irritability affecting the Veteran's effectiveness and ability to perform at his job.  

Indeed, the Veteran's irritability has been noted throughout the claims period, and has resulted to not only in problems at his work, but also the source of his severe impairment in social activities.  These facts have been corroborated by the VA psychiatric examinations, and medical/ treatment records with regards to the Veteran's PTSD.  The August 2013 VA psychiatric examination, the examiner noted that the Veteran was increasingly irritable with interpersonal conflicts, causing moderate to severe interference with obtaining or maintaining any sort of employment.  The examiner ultimately noted that the Veteran suffered from occupational and social functional impairments with deficiencies in most areas such as mood, judgment, and maintaining relationships.  The examiner found that the Veteran could only find employment if such environment was isolated and did not require interaction with others, or direct supervision.  

The Board finds that such evidence, both medical and lay, demonstrate a disability picture for which prevents the Veteran from obtaining or maintaining substantial employment.  In this regard, the Board notes that the Veteran was granted a TDIU initially based, in large part, of his increased 70 percent rating for his PTSD, which exemplified an increased in functional impairment to both social and occupational functions.  Here, as the Veteran's PTSD has been found to have been consistently worse throughout the entire claims period, and a 70 percent rating has been granted for the entire claims period, the Board must also find that a TDIU based on such psychiatric impairment is also warranted for that period.

Finally, even considering the August 2013 VA psychiatric examiner's opinions of an isolated workplace with no supervision, consideration must be given to the Veteran's relative education and/or experience.  The Veteran has a high school education with one year of college, and experience, for the most part, in physical labor jobs such a stone masonry.  The Board finds that based on such experience obtaining a job that required no direct supervision and required no interaction with other people, to include fellow employees or customers, would be manifestly impossible, especially accounting for also the physical limitation of his arthritic back and knees.  The Board notes that even if he was able to find such a position, it would be considered a 'sheltered' workplace, and TDIU would remain warranted. When the Veteran filed VA FORM 21-8940, application for increased compensation based upon unemployability, in April 2015, he indicated he became unable to work in December 2012. 

Therefore, the Board finds that in viewing the totality of the Veteran's psychiatric disability, to include lay statement from his former employer/friend and family, and a VA examination, that the Veteran's service-connected PTSD prevents him from obtaining and retaining gainful employment.  As such, given the evidence above, a TDIU is warranted from September 12, 2012, the date of the Veteran's initial claim for a TDIU, and not earlier.  38 U.S.C.A. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to an increased initial rating of 70 percent, but not higher, for PTSD, prior to July 18, 2014, is granted. 

Entitlement to an increased rating of 70 percent, for PTSD, from July 18, 2014, is denied. 

Entitlement to an increased rating in excess of 10 percent for a back disability, prior to August 17, 2016, is denied.

Entitlement to an increased rating in excess of 40 percent for a back disability, from August 17, 2016, is denied.

Entitlement to an increased rating in excess of 10 percent for a left knee disability, is denied. 

Entitlement to a TDIU, from September 12, 2012 is granted. 




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


